PACIFIC FINANCIAL CORPORATION
2011 EQUITY INCENTIVE PLAN
 
THIS PLAN is made this 9th day of March, 2011, by Pacific Financial Corporation
(the Company).
 
ARTICLE I
PURPOSE AND EFFECTIVE DATE
 
1.1 Purpose.  The purpose of the Plan is to provide financial incentives for
selected Employees and for the non-employee Directors of the Company, thereby
promoting the long-term growth and financial success of the Company by
(a) attracting and retaining employees and Directors of outstanding ability,
(b) strengthening the Company's capability to develop, maintain, and direct a
competent management team, (c) providing an effective means for selected
Employees and non-employee Directors to acquire and maintain ownership of
Company stock, (d) motivating Employees to achieve long-range goals and
objectives of the Company, and (e) providing incentive compensation
opportunities competitive with those of other similarly situated corporations.
 
1.2 Effective Date and Expiration of Plan.  The Plan is subject to approval by a
majority of the votes cast at the annual meeting of Shareholders to be held on
April 27, 2011, or at any adjournment thereof, by the holders of shares of the
Company's common stock entitled to vote thereon, and, if so approved, will be
effective as of such date.  Unless earlier terminated by the Board pursuant to
Section 10.3, the Plan shall terminate on the tenth anniversary of the Effective
Date.  No Award shall be made pursuant to the Plan after its termination date,
but Awards made prior to the termination date may extend beyond that date.
 
1.3 Reservation of Right to Amend to Comply with Section 409A.  The Board and
the Committee reserve the right to amend the Plan, either retroactively or
prospectively, in whatever respect is required to achieve and maintain
compliance with the requirements of Code Section 409A and the regulations and
other guidance issued by the Department of the Treasury thereunder
(collectively, "Section 409A").
 
ARTICLE II
DEFINITIONS
 
The following words and phrases, as used in the Plan, shall have these meanings:
 
Award means, individually or collectively, any Option, Restricted Stock,
Restricted Performance Stock, unrestricted Company Stock or Performance Unit
Award.
 
Award Statement means a written notice or agreement confirming, and outlining
certain additional terms of, an Award under the Plan furnished to a Participant.
 
Board means the Board of Directors of the Company.
 
Company means Pacific Financial Corporation, a Washington corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
Company Stock means common stock of the Company, $1.00 par value per share.
 
Change in Control has the meaning given by the Committee in each Award
Statement, or, if the term is not otherwise defined in an Award Statement, the
first occurrence of any of the following:
 
(a) Any person (including any individual, corporation, limited liability
company, partnership, trust, group, association, or other "person," as such term
is used in Section 13(d)(3) or 14(d) of the Exchange Act) other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company's then outstanding securities;
 
(b) Individuals whose election, or nomination for election by Shareholders at a
meeting of Shareholders, was approved by a vote of a majority of the Board cease
for any reason to constitute at least a majority of the Board; or
 
(c) The Shareholders approve (i) a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities (meaning all issued and outstanding securities
ordinarily having the right to vote at elections of the Company's directors) of
the Company outstanding immediately prior to such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50 percent of the combined voting
power of voting securities of the Company or of such surviving entity
outstanding immediately after such merger or consolidation, (ii) an agreement
for the sale or disposition by the Company of all or substantially all of its
assets, or (iii) a plan of complete liquidation of the Company.
 
Code means the Internal Revenue Code of 1986, as amended.
 
Committee means the Compensation and Management Development Committee of the
Board or a successor or additional committee of the Board appointed by the Board
to administer the Plan in accordance with Article III of the Plan.
 
Director means a member of the Board.
 
Effective Date means the date on which the Plan is approved by the Shareholders,
as provided in Section 1.2.
 
Employee means an employee of the Company or any Subsidiary.
 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
Fair Market Value means, on any given day, the fair market value per share of
Company Stock determined as follows:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a) If Company Stock is traded on an established securities exchange (including
the Nasdaq Stock Market), the closing sale price of Company Stock as reported
for such day by the principal exchange on which Company Stock is traded or, if
Company Stock was not traded on such day, on the next preceding day on which
Company Stock was traded;
 
(b) If trading activity in Company Stock is reported on the OTC Bulletin Board,
the mean between the high and low sales prices of Company Stock for such day as
reported on the OTC Bulletin Board or, if there are no such quotes for Company
Stock for such day, on the next preceding day on which Company Stock was traded;
or
 
(c) If there is no market for Company Stock or if trading activities for Company
Stock are not reported in one of the manners described above, the fair market
value will be as determined by the Committee.
 
Fiscal Year means the fiscal year of the Company, which as of the date of this
Plan is the annual period ending on December 31.
 
Incentive Stock Option means an option within the meaning of Section 422 of the
Code.
 
Nonqualified Stock Option means an option granted under the Plan other than an
Incentive Stock Option.
 
Option means either a Nonqualified Stock Option or an Incentive Stock Option to
purchase Company Stock.
 
Option Price means the price at which Company Stock may be purchased under an
Option as provided in Section 5.4.
 
Participant means an Employee or a non-employee Director of the Company or a
Subsidiary to whom an Award has been made under the Plan.
 
Performance Goals means goals approved by the Committee pursuant to Section 4.5.
 
Performance Period means a period of time over which performance is measured.
 
Performance Unit means the unit of measure determined under Article VIII by
which is expressed the value of a Performance Unit Award.
 
Performance Unit Award means an Award granted under Article VIII.
 
Plan means this Pacific Financial Corporation 2011 Equity Incentive Plan, as
amended from time to time.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Restricted Performance Stock means Company Stock subject to Performance Goals.
 
Restricted Stock means Company Stock subject to the terms and conditions
provided in Article VI and including Restricted Performance Stock.
 
Restricted Stock Award means an Award granted under Article VI.
 
Restriction Period means a period of time determined under Section 6.2 during
which Restricted Stock is subject to the terms and conditions provided in
Section 6.3.
 
Shareholders means the holders of the voting securities of the Company.
 
Subsidiary means a "subsidiary corporation" of the Company, within the meaning
of Section 424(f) of the Code, namely any corporation in which the Company
directly or indirectly controls 50 percent or more of the total combined voting
power of all classes of stock having voting power.
 
ARTICLE III
ADMINISTRATION
 
3.1 General.  The Plan will be administered by the Committee.
 
3.2 Delegation or Successors.  The Board may at any time appoint a successor or
additional committee with authority to administer all or part of the Plan, which
committee will be appointed by the Board and shall be composed of not less than
two Directors.  The Committee may also, except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, allocate all or any
portion of its responsibilities or powers to any one or more of its members, in
which case references to the Committee in this Plan will be deemed a reference
to such delegee.  Any authority granted or delegated by the Board or a Committee
under this section may be revoked at any time.  In determining the composition
of any successor or additional committee or any delegation to any one or members
of the Committee, consideration shall be given to whether Awards to be granted
by the Committees or delegee will be impacted by the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934.
 
3.3 Requirements for Performance Awards.  All Performance Goals under this Plan
will be established and administered by, and all Awards intending to qualify as
a performance-based award will be granted by, a duly constituted committee
consisting of a sufficient number of non-employee Directors so as to qualify the
committee for purposes of Section 162(m)(4)(C) of the Code.
 
3.4 Authority of the Committee.  The Committee has full power and authority
(subject to such orders or resolutions as may be issued or adopted from time to
time by the Board) to administer the Plan in its sole discretion, including the
authority to:
 
(a) Construe and interpret the Plan and any Award Statement;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan;
 
(c) Select the Participants who will be granted Awards;
 
(d) Determine the number and types of Awards to be granted to each such
Participant;
 
(e) Determine the number of shares, or share equivalents, to be subject to each
Award;
 
(f) Determine the option price, purchase price, base price, or similar feature
for any Award; and
 
(g) Determine all the terms and conditions of all Award Statements, consistent
with the requirements of the Plan, including, without limitation, the terms and
conditions under which an Award may be exercised, if at all, after a
Participant's termination of employment (or service as a non employee Director).
 
Decisions and interpretations of the Committee will be final, conclusive, and
binding on all Participants.
 
3.5 Costs of Plan.  The costs and expenses of administering the Plan will be
borne by the Company.
 
ARTICLE IV
AWARDS
 
4.1 Awards.  Awards under the Plan shall consist of Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock, Restricted Performance Stock,
unrestricted Company Stock, and Performance Units.  All Awards shall be subject
to the terms and conditions of the Plan and to such other terms and conditions
consistent with the Plan as the Committee deems appropriate.  Awards under a
particular section of the Plan need not be uniform and Awards under two or more
sections may be combined in one Award Statement.  Any combination of Awards may
be granted at one time and on more than one occasion to the same
Participant.  Awards of Performance Units and Restricted Performance Stock shall
be earned solely upon attainment of Performance Goals, and the Committee shall
have no discretion to increase such Awards.
 
4.2 Eligibility for Awards.  An Award may be made to any Employee or
non-employee Director selected by the Committee.  In making this selection and
in determining the form and amount of the Award, the Committee may give
consideration to the functions and responsibilities of the person being
considered for an Award, his or her present and potential contributions to the
success of the Company, the value of his or her services to the Company, and
such other factors deemed relevant by the Committee.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.3 Shares Available Under the Plan.
 
(a) Subject to adjustment under Section 10.2, the number of shares of Company
Stock that may be issued pursuant to Awards under the Plan shall not exceed
900,000 shares, of which 900,000 shares may be issued pursuant to Incentive
Stock Options.  The Company Stock to be offered under the Plan may be either
authorized and unissued shares or shares previously issued and outstanding and
reacquired by the Company.
 
(b) If any Award is forfeited, expires or lapses, or is for any reason cancelled
or terminated without having been exercised or paid, the shares of Company Stock
subject to such Award will again be available for issuance under the Plan.  In
addition, if a Participant pays all or part of the exercise price or withholding
obligation related to exercise of a Nonqualified Stock Option by reducing the
number of shares otherwise vested and issuable pursuant to an Award to satisfy
the Option Price and/or withholding obligation, or if shares of Company Stock
are withheld from any other Award or otherwise surrendered to satisfy a
Participant's tax withholding obligations, then such shares will not be counted
as having been issued under the Plan, and in the event they have previously been
issued to a Participant, will be added back to the number of shares that may be
issued under the Plan under subsection 4.3(a) above.
 
4.4 Limitation on Awards.  The maximum aggregate dollar value of Restricted
Stock and Performance Units awarded to any Employee with respect to a
Performance Period or Restriction Period may not exceed $1 million for each
Fiscal Year included in such Performance Period or Restriction Period.  The
maximum number of shares for which Options may be granted to any Participant in
any one Fiscal Year shall not exceed 300,000.
 
4.5 Performance Goals.
 
(a) In the event an Award is intended to be performance-based, the Committee
will establish Performance Goals for each Performance Period on the basis of
such criteria and to accomplish such objectives as the Committee may from time
to time select.  Performance Goals may be based on (i) performance criteria for
the Company, a Subsidiary, or an operating group, (ii) a Participant's
individual performance, or (iii) a combination of both.  Performance Goals may
include objective and subjective criteria.  During any Performance Period, the
Committee may adjust the Performance Goals for such Performance Period as it
deems equitable in recognition of unusual or nonrecurring events affecting the
Company, changes in applicable tax laws or accounting principles, or such other
factors as the Committee may determine.
 
(b) The Performance Goals for Restricted Performance Stock or Performance Units
granted to executive officers of the Company may relate to corporate
performance, business unit performance, or a combination of both.
 
(i) Corporate Performance Goals will be based on financial performance goals
related to the performance of the Company as a whole and may include one or more
measures related to earnings, profitability, cash flow (including measures such
as Earnings Before Interest, Taxes, Depreciation, and Amortization (EBITDA),
efficiency, return to shareholders, such as earnings per share, operating
income, revenue growth, return on equity, return on assets or return on invested
capital.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(ii) Business unit Performance Goals will be based on a combination of financial
goals and strategic goals related to the performance of an identified business
unit for which a Participant has responsibility.  Strategic goals for a business
unit may include one or a combination of objective factors relating to success
in implementing strategic plans or initiatives, introducing products, limiting
losses or containing risks, or other identifiable objectives.  Financial goals
for a business unit may include the degree to which the business unit achieves
one or more objective measures related to its revenues, earnings, profitability,
efficiency, operating income, return on equity or tangible equity, or return on
assets.
 
(iii) Any corporate or business unit Performance Goals may be expressed as
absolute amounts or as ratios or percentages.  Success may be measured against
various standards, including targets, improvement over prior periods, and
performance relative to other companies, business units, or industry groups.
 
ARTICLE V
STOCK OPTIONS
 
5.1 Award of Stock Options.  The Committee may, from time to time, and on such
terms and conditions as the Committee may prescribe, award Incentive Stock
Options and Nonqualified Stock Options to any Employee or non-employee Director.
 
5.2 Period of Option.  An Option granted under the Plan shall be exercisable
only in accordance with the vesting schedule approved by the Committee and
included in the related Award Statement.  The Committee may in its discretion
prescribe additional conditions, restrictions or terms on the vesting of an
Option, including the full or partial attainment of Performance Goals pursuant
to Section 4.5.  After an Option vests, the Option may be exercised at any time
during the term of the Option, in whole or in installments, as specified in the
related Award Statement.  The duration of each Option shall not be more than ten
years from the date of grant.
 
5.3 Award Statement.  Each Option shall be evidenced by an Award Statement.
 
5.4 Option Price, Exercise and Payment.  The Option Price of Company Stock under
each Option shall be determined by the Committee but shall be a price not less
than 100 percent of the Fair Market Value of Company Stock at the date such
Option is granted.
 
Vested Options may be exercised from time to time by giving written notice to
the Corporate Secretary of the Company, or his or her designee, specifying the
number of shares to be purchased.  The notice of exercise shall be accompanied
by payment in full of the Option Price in cash or the Option Price may be paid
in whole or in part through the transfer to the Company of shares of Company
Stock in accordance with procedures established by the Committee from time to
time.  In addition, in accordance with the rules and procedures established by
the Committee for this purpose, an Option may also be exercised through (a) a
cashless exercise procedure involving a broker or dealer, if applicable, that
affords Participants the opportunity to sell immediately some or all of the
shares underlying the exercised portion of the Option in order to generate
sufficient cash to pay the Option Price and/or to satisfy withholding tax
obligations related to the Option or (b) for Nonqualified Stock Options only, by
reducing the number of shares otherwise vested and issuable pursuant to the
Award to satisfy the Option Price and/or withholding that obligation related to
the Option.
 
 
-7-

--------------------------------------------------------------------------------

 
 
In the event such Option Price is paid in whole or in part, with shares of
Company Stock, the portion of the Option Price so paid shall be equal to the
value, as of the date of exercise of the Option, of such shares.  The value of
such shares shall be equal to the number of such shares multiplied by the Fair
Market Value of such shares on the trading day coincident with the date of
exercise of such Option (or the immediately preceding trading day if the date of
exercise is not a trading day).  The Company shall not issue or transfer Company
Stock upon exercise of an Option until the Option Price is fully paid.
 
5.5 Limitations on Incentive Stock Options.  For each Award designated as an
Incentive Stock Option, the terms of the Award and the Award Statement will
conform with the statutory and regulatory requirements specified pursuant to
Section 422 of the Code, as in effect on the date such Incentive Stock Option is
granted.  Each provision of the Plan relating to an Incentive Stock Option shall
be construed so that each Incentive Stock Option shall be an incentive stock
option as defined in Section 422 of the Code.
 
5.6 Shareholder Rights and Privileges.  A Participant shall have no rights as a
Shareholder with respect to any shares of Company Stock covered by an Option
until the issuance of such shares to the Participant.
 
5.7 Prohibition on Repricing of Options.  Except for adjustments pursuant to
Section 10.2, at no time shall the Option Price of an Option granted under the
Plan be subsequently repriced during the period of its exercisability.  For
purposes of this Section, repricing means any of the following or any other
action that has the same effect:
 
(a) Lowering the exercise or base price after the Option is granted;
 
(b) Any other action that is treated as a repricing under generally accepted
accounting principles; or
 
(c) Canceling an Option at a time when its exercise or base price exceeds the
Fair Market Value of the underlying shares, in exchange for another Award,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction.
 
 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
RESTRICTED STOCK
 
6.1 Award of Restricted Stock.  The Committee may make a Restricted Stock Award
to any Employee or non-employee Director, subject to this Article VI and to such
other terms and conditions as the Committee may prescribe.
 
6.2 Restriction Period.  At the time of making a Restricted Stock Award, the
Committee shall establish the Restriction Period applicable to such Award.  The
Committee may establish different Restriction Periods from time to time and each
Restricted Stock Award may have a different Restriction Period, in the
discretion of the Committee.  Restriction Periods, when established for a
Restricted Stock Award, shall not be changed except as permitted by Section 6.3.
 
6.3 Other Terms and Conditions.  Company Stock, when awarded pursuant to a
Restricted Stock Award, will be represented in a book entry account in the name
of the Participant who receives the Restricted Stock Award.  The Participant
shall be entitled to receive dividends during the Restriction Period and shall
have the right to vote such Restricted Stock and shall have all other rights of
a Shareholder, with the exception that (a) the Participant will not be entitled
to delivery of the stock certificate during the Restriction Period, (b) the
Company will retain custody of the Restricted Stock during the Restriction
Period, and (c) a breach of a restriction or a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock Award
will cause a forfeiture of the Restricted Stock Award and related
dividends.  The Participant may satisfy any amounts required to be withheld by
the Company under applicable federal, state and local tax laws in effect from
time to time, by electing to have the Company withhold a portion of the
Restricted Stock Award to be delivered for the payment of such taxes.  The
Committee may, in addition, prescribe additional restrictions, terms, or
conditions upon or to the Restricted Stock Award including the attainment of
Performance Goals in accordance with Section 4.5.
 
6.4 Restricted Stock Award Statement.  Each Restricted Stock Award shall be
evidenced by an Award Statement.
 
6.5 Payment for Restricted Stock.  Restricted Stock Awards may be made by the
Committee under which the Participant shall not be required to make any payment
for the Company Stock or, in the alternative, under which the Participant, as a
condition to the Restricted Stock Award, shall pay all (or any lesser amount
than all) of the Fair Market Value of the Company Stock, determined as of the
date the Restricted Stock Award is made.  If the latter, such purchase price
shall be paid in cash or as otherwise provided in the Award Statement.
 
ARTICLE VII
UNRESTRICTED COMPANY STOCK AWARDS FOR EMPLOYEES
 
7.1 The Committee may make awards of unrestricted Company Stock to Employees or
non-employee Directors in recognition of outstanding achievements, as an
additional award for when Performance Goals are exceeded, or as a form of
compensation.  Such awards shall be paid to Employees no later than the last
date that causes the payment to constitute a short-term deferral that is not
subject to Section 409A.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
AWARD OF PERFORMANCE UNITS
 
8.1 Award of Performance Units.  The Committee may award Performance Units to
any Employee.  Each Performance Unit shall represent the right of a Participant
to receive an amount equal to the value of the Performance Unit, determined in
the manner established by the Committee at the time of Award.
 
8.2 Performance Period.  At the time of each Performance Unit Award, the
Committee shall establish, with respect to each such Award, a Performance Period
during which performance shall be measured.  There may be more than one
Performance Unit Award in existence at any one time, and Performance Periods may
differ.
 
8.3 Performance Measures.  Performance Units shall be awarded to a Participant
and earned contingent upon the attainment of Performance Goals established in
accordance with Section 4.5.
 
8.4 Performance Unit Value.  Each Performance Unit shall have a maximum dollar
value established by the Committee at the time of the Award.  Performance Units
earned will be determined by the Committee in respect of a Performance Period in
relation to the degree of attainment of Performance Goals.  The measure of a
Performance Unit may, in the discretion of the Committee, be equal to the Fair
Market Value of one share of Company Stock.
 
8.5 Award Criteria.  In determining the number of Performance Units to be
granted to any Participant, the Committee shall take into account the
Participant's responsibility level, performance, potential, cash compensation
level, other incentive awards, and such other considerations as it deems
appropriate.
 
8.6 Payment.
 
(a) Following the end of the Performance Period, a Participant holding
Performance Units will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Units, based on the achievement
of the Performance Goals for such Performance Period, as determined by the
Committee.
 
(b) Payment of Performance Units shall be made in cash or Company Stock, as
designated by the Committee in the Award Statement.  Payment shall be made in a
lump sum or in installments and shall be subject to such other terms and
conditions as shall be determined by the Committee.  Employees shall be paid
with respect to their Performance Units no later than the last date that causes
the payment to constitute a short-term deferral that is not subject to
Section 409, unless the Award includes terms that comply with Section 409A.
 
8.7 Performance Unit Award Statements.  Each Performance Unit Award shall be
evidenced by an Award Statement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CHANGE IN CONTROL OF THE COMPANY
 
The Committee, in its discretion, may provide in any Award Statement that:
 
(a) In the event of a Change in Control of the Company, all or a specified
portion of the Award (to the extent then outstanding) will become immediately
vested to the full extent not previously vested.  Any such acceleration of Award
vesting must comply with applicable regulatory requirements and any Participant
will be entitled to decline the accelerated vesting of all or any portion of his
or her Award, if he or she determines that such acceleration may result in
adverse tax consequences to him or her; and
 
(b) In the event the Board approves a proposal for:  (i) merger, exchange or
consolidation in which the Company is not the resulting or surviving corporation
(or in which the Company is the resulting or surviving corporation but becomes a
subsidiary of another corporation); (ii) transfer of all or substantially all
the assets of the Company; (iii) sale of 50 percent or more of the combined
voting power of the Company's Voting Securities; or (iv) the dissolution or
liquidation of the Company (each, a "Transaction"), the Committee will notify
Participants in writing of the proposed Transaction (the "Proposed Transaction
Notice") at least 30 days prior to the effective date of the proposed
Transaction.  The Committee may, in its sole discretion, and to the extent
possible under the structure of the Transaction, select one of the following
alternatives for treating outstanding Awards under the Plan:
 
(i) The Committee may provide that outstanding Awards will be converted into or
replaced by Awards of a similar type relating to the securities of the surviving
or acquiring corporation in the Transaction.  The amount and type of securities
subject to and the exercise price (if applicable) of the replacement or
converted Awards will be determined by the Committee based on the exchange
ratio, if any, used in determining shares of the surviving corporation to be
issued to holders of shares of the Company.  If there is no exchange ratio in
the Transaction, the Committee will, in making its determination, take into
account the relative values of the companies involved in the Transaction and
such other factors as the Committee deems relevant.  Such replacement or
converted Awards will continue to vest over the period (and at the same rate) as
the Awards which the replacement or converted Awards replaced, unless determined
otherwise by the Committee;
 
(ii) The Committee may provide a 30-day period prior to the consummation of the
Transaction during which all outstanding Awards will tentatively become fully
vested, and upon consummation of such Transaction, all outstanding and
unexercised Awards will immediately terminate.  If the Committee elects to
provide such 30-day period for the exercise of Awards, the Proposed Transaction
Notice must so state.  Participants, by written notice to the Company, may
exercise their Awards and, in so exercising the Awards, may condition such
exercise upon, and provide that such exercise will become effective immediately
prior to, the consummation of the Transaction, in which event Participants need
not make payment for any Company Stock to be purchased upon exercise of an Award
until five days after written notice by the Company to the Participants that the
Transaction has been consummated (the "Transaction Notice").  If the Transaction
is consummated, each Award, to the extent not previously exercised prior to the
consummation of the Transaction, will terminate and cease being exercisable as
of the effective date of such consummation.  If the Transaction is abandoned,
(1) all outstanding Awards not exercised will continue to be vested and
exercisable, to the extent such Awards were vested and exercisable prior to the
date of the Proposed Transaction Notice, and (2) to the extent that any Awards
not exercised prior to such abandonment have become vested and exercisable
solely by operation of this Section 0(b), such vesting and exercisability will
be deemed annulled, and the vesting and exercisability provisions otherwise in
effect will be reinstituted, as of the date of such abandonment; or
 
 
-11-

--------------------------------------------------------------------------------

 
 
(iii) The Committee may provide that outstanding Awards that are not fully
vested will become fully vested subject to the Company's right to pay each
Participant a cash amount (determined by the Committee and based on the amount,
if any, being received by the Company's shareholders in the Transaction) in
exchange for cancellation of the applicable Award.
 
Unless the Committee specifically provides otherwise in the change in control
provision for a specific Award Statement, Awards will become vested as of a
Change in Control date only if, or to the extent, such acceleration in the
vesting of the Awards does not result in an "excess parachute payment" within
the meaning of Section 280G(b) of the Code.  The Committee, in its discretion,
may include change in control provisions in some Award Statements and not in
others, may include different change in control provisions in different Award
Statements, and may include change in control provisions for some Awards or some
Participants and not for others.
 
ARTICLE X
MISCELLANEOUS PROVISIONS
 
10.1 Limits as to Transferability. Unless otherwise expressly provided in an
individual Award Statement, no Award (other than Restricted Stock after the
Restriction Period) will be transferable other than by will or the laws of
descent and distribution and each Award will be exercisable (if exercise is
required), during the lifetime of the Participant, only by the Participant or,
in the event the Participant becomes legally incompetent, by the Participant's
guardian or legal representative.  Notwithstanding the foregoing, the Committee,
in its discretion, may provide in any Award Statement that the Award:
 
(a) May be freely transferred;
 
(b) May be freely transferred to a class of transferees specified in the Award
Statement; or
 
(c) May be transferred, but only subject to any terms and conditions specified
in the Award Statement (including, without limitation, a condition that an Award
may only be transferred without payment of consideration).
 
 
-12-

--------------------------------------------------------------------------------

 
 
Furthermore, notwithstanding the foregoing, any Award may be surrendered to the
Company pursuant to this Plan in connection with the payment of the purchase or
option price of another Award or the payment of the Participant's federal,
state, or local tax withholding obligation with respect to the exercise or
payment of another Award.
 
10.2 Adjustments Upon Changes in Stock.
 
(a) The existence of the Plan and the Awards granted under the Plan will not
affect or restrict in any way the right or power of the Board or the
Shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company's capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Company's capital stock or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding.
 
(b) In the event of a stock split (including a reverse stock split), a dividend
or distribution paid in Company Stock, or a recapitalization of or affecting
Company Stock, the aggregate number and kind of shares reserved for issuance
under the Plan, the maximum limitations on the number of shares that may be
issued as Awards granted to a single Participant in any Fiscal Year under the
Plan, the number, kind, and price per share subject to each outstanding Option
and the number and kind of shares subject to other Awards granted under the
Plan, will automatically be adjusted proportionately, or substituted, to reflect
the effect of such stock split, distribution paid in Company Stock, or
recapitalization.  In the event of any merger or consolidation, separation
(including a spin off), a reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), any
partial or complete liquidation, or any other change in corporate capitalization
not specifically addressed in the preceding sentence, the Committee may make
such adjustments or substitution in the aggregate number and kind of shares
reserved for issuance under the Plan, the maximum limitations on the number of
shares that may be issued as Awards granted to a single Participant under the
Plan, the number, kind, and price per share subject to each outstanding Option,
the number and kind of shares subject to other outstanding Awards under the Plan
and/or such other equitable adjustments or substitutions as it may determine to
be appropriate in its sole discretion.
 
10.3 Amendment, Suspension, and Termination of Plan. The Board may suspend or
terminate the Plan or any portion thereof at any time, and may amend the Plan
from time to time in such respects as the Board may deem advisable in order that
any Awards thereunder shall conform to any change in applicable laws or
regulations or in any other respect the Board may deem to be in the best
interests of the Company; provided, however, that no such amendment shall,
without approval of the Shareholders, (a) except as provided in Section 10.2,
increase the number of shares of Company Stock which may be issued under the
Plan, (b) expand the types of Awards available to Participants under the Plan,
(c) delete or limit the provision in Section 5.7 prohibiting the repricing of
Options; or (d) extend the termination date of the Plan.  No such amendment,
suspension, or termination shall materially adversely alter or impair any
outstanding Options, shares of Restricted Stock, or Performance Units without
the consent of the Participant affected thereby.
 
 
-13-

--------------------------------------------------------------------------------

 
 
10.4 Nonuniform Determinations.  The Committee's determinations under the Plan,
including without limitation, (a) the determination of the Employees to receive
Awards, (b) the form, amount, and timing of such Awards, (c) the terms and
provisions of such Awards and (d) the Award Statements evidencing the same, need
not be uniform and may be made by it selectively among Employees who receive, or
who are eligible to receive, Awards under the Plan, whether or not such
Employees are similarly situated.
 
10.5 General Restriction.  Each Award under the Plan shall be subject to the
condition that, if at any time the Committee shall determine that (a) the
listing, registration, or qualification of the shares of Company Stock subject
or related thereto upon any securities exchange or under any state or federal
law (b) the consent or approval of any government or regulatory body, or (c) an
agreement by the Participant with respect thereto, is necessary or desirable,
then such Award shall not become exercisable in whole or in part unless such
listing, registration, qualification, consent, approval, or agreement shall have
been effected or obtained free of any conditions not acceptable to the
Committee.
 
10.6 No Right To Employment.  None of the actions of the Company in establishing
the Plan, the action taken by the Company, the Board, or the Committee under the
Plan, or the granting of any Award under the Plan shall be deemed (a) to create
any obligation on the part of the Company to retain any person in the employ of
the Company or as a Director, or (b) to be evidence of any agreement or
understanding, express or implied, that the person has a right to continue as an
employee for any period of time or at any particular rate of compensation.
 
10.7 Governing Law.  The provisions of the Plan shall take precedence over any
conflicting provision contained in an Award Statement.  All matters relating to
the Plan or to Awards granted hereunder shall be governed by and construed in
accordance with the laws of the State of Washington without regard to the
principles of conflict of laws.
 
10.8 Trust Arrangement.  All benefits under the Plan represent an unsecured
promise to pay by the Company.  The Plan shall be unfunded and the benefits
hereunder shall be paid only from the general assets of the Company resulting in
the Participants having no greater rights than the Company's general creditors;
provided, however, nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan.
 
Adopted by the Board of Directors March 9, 2011.
 

 
___________________________________________
John Van Dijk, Secretary                                Date

 
 
-14-

--------------------------------------------------------------------------------

 
 